UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBYN ABRAHAM,

                           Plaintiff,
                                                       17 Civ. 5429 (KPF)
                    -v.-
                                                             ORDER
 ABBY LEIGH, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of a certification of good standing from the State

Bar of California filed by Plaintiff’s counsel, G. Scott Sobel, in response to the

Court’s May 6, 2021 Order. (Dkt. #643). Pursuant to Rule 1.3(c) of the Local

Rules of the United States District Courts for the Southern and Eastern

Districts of New York, to appear pro hac vice in this District, as relevant here an

applicant must “fil[e] with the Clerk of the District Court a certificate of the

court for each of the states in which the applicant is a member of the bar, which

has been issued within thirty (30) days of filing and states that the applicant is

a member in good standing of the bar of that state court[.]” Local Rule 1.3(c)

(emphasis added). (See also Dkt. #639 (“Mr. Sobel is ORDERED to supply the

Court with a certificate of good standing from the Supreme Court of the State of

California within 45 days from the date of this Order.” (emphasis added))).

      The certificate of good standing filed by Mr. Sobel on May 21, 2021 (see

Dkt. #643), which certificate was issued by the State Bar of California and not

a court of the State of California, is insufficient to satisfy Local Rule 1.3(c).

Accordingly, Mr. Sobel must obtain a certificate of good standing from a court
of the State of California, such as the Supreme Court of the State of California,

within 45 days from the date of this Order.

      SO ORDERED.

Dated:      May 24, 2021
            New York, New York                __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                        2
